 1

 2
 3

 4
 5
 6
 7
 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                           Case No.: 2:19-mc-00058-MCE-EFB

12              Plaintiff,
                                                         ORDER ADOPTING FINDINGS AND
13                           v.                          RECOMMENDATIONS AND FINAL ORDER
                                                         OF GARNISHMENT
14   RAJESHWAR SINGH,

15              Defendant and Judgment Debtor.           CRIMINAL CASE NO.: 2:13-cr-00084-GEB

16   WELLS FARGO BANK, N.A.,
     (and its Successors and Assignees)
17
                Garnishee.
18
19          On April 4, 2019, the United States filed an Application for Writ of Continuing Garnishment

20 (Bank, Stocks or Brokerage Accounts) against defendant and judgment debtor Rajeshwar Singh’s bank,
21 stock or brokerage account(s) and it requested to receive the statutorily authorized litigation surcharge.
22 ECF 1. The Clerk issued the Writ and Clerk’s Notice of Instructions to the Judgment Debtor on the
23 same day. ECF 2, 3.
24          On April 29, 2019, Wells Fargo Bank, N.A. (the Garnishee) filed its Acknowledgment of Service

25 and Answer of Garnishee stating that it maintains two accounts owned by Singh and one joint account
26 owned by Singh and his spouse Neelam Kumari. ECF 8. Singh and Kumari did not file a claim of
27 exemption to the proposed garnishment, did not object to the Garnishee’s answer, did not request a
28 hearing, and did not otherwise object to the United States’ garnishment action.


30    FINAL ORDER OF GARNISHMENT
 1          Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 302, on June 12, 2019, the Magistrate Judge

 2 issued findings and recommendations that the United States’ request for final order of garnishment be

 3 granted and ordered that any objections were due within fourteen days after service. ECF 12. The

 4 United States served the findings and recommendations on Singh’s attorney and Kumari on July 5,

 5 2019. ECF 13. To date, no objections have been filed, and the deadline to do so has now passed.

 6          In accordance with 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de novo review of the

 7 case. Having carefully reviewed the entire file, the Court concludes that the Magistrate Judge’s findings

 8 and recommendations are supported by the record and by proper analysis.

 9          Accordingly:

10          1.     The findings and recommendations issued on June 12, 2019 (ECF 12) are adopted in full;

11          2.     The United States’ request for a final order of garnishment (ECF 9) is granted;

12          3.     Pursuant to 28 U.S.C. § 3205(c)(7), within fifteen (15) days of the filing of this Order, the

13                 Garnishee shall liquidate and pay to the Clerk of the Court the balance of Singh and

14                 Kumari’s bank accounts, Account Numbers ******1469, ******4318, ******5160 that

15                 the Garnishee has been withholding from the date it received the Writ through the date of

16                 this Order;

17          4.     Payment shall be made in the form of a cashier’s check, money order or company draft,

18                 made payable to the Clerk of the Court and delivered to the United States District Court,

19                 Eastern District of California, 501 I Street, Room 4-200, Sacramento, California 95814.

20                 The criminal docket number (2:13-cr-00084-GEB) shall be stated on the payment

21                 instrument.

22          5.     The United States is entitled to recover a $192,828.80 litigation surcharge after

23                 satisfaction of the judgment in the criminal case denominated as United States v.

24                 Rajeshwar Singh, Case No. 2:13-cr-00084-GEB (ECF 263);

25          6.     The Court shall retain jurisdiction to resolve matters through ancillary proceedings in the

26                 case, if necessary, and

27 ///

28 ///



30    FINAL ORDER OF GARNISHMENT
 1       7.    This garnishment shall be terminated once the Garnishee makes its payment to the Clerk

 2             of the Court.

 3       IT IS SO ORDERED.

 4      DATED: July 25, 2019

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30   FINAL ORDER OF GARNISHMENT
